Exhibit 10.62(a) AMENDED AND RESTATED SENIOR SECURED CREDIT AGREEMENT Dated as of September 3, 2008 among MIDWEST AIRLINES, INC., as the Borrower, MIDWEST AIR GROUP, INC., as Parent, THE SUBSIDIARIES OF MIDWEST AIRLINES, INC., as Guarantors, WELLS FARGO BANK NORTHWEST, NATIONAL ASSOCIATION, as Administrative Agent and as Collateral Agent, and The Lenders Party Hereto TABLE OF CONTENTS ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1.01 Defined Terms 1.02 Other Interpretive Provisions 1.03 Accounting Terms 1.04 References to Agreements and Laws 1.05 Times of Day 1.06 Uniform Commercial Code. ARTICLE II THE TERM COMMITMENTS AND TERM LOANS 2.01 The Term Loans 2.02 Prepayments 2.03 Repayment of Term Loans 2.04 Interest 2.05 Computation of Interest 2.06 Evidence of Indebtedness 2.07 Payments Generally. 2.08 Sharing of Payments ARTICLE III TAXES 3.01 Taxes 3.02 Matters Applicable to All Requests for Compensation 3.03 Survival ARTICLE IV CONDITIONS PRECEDENT TO TERM LOANS 4.01 Amendment and Restatement Effective Date Conditions 4.02 Milestone Achievement Date Conditions ARTICLE V REPRESENTATIONS AND WARRANTIES 5.01 Existence, Qualification and Power; Compliance with Laws; “Air Carrier Status” 5.02 Authorization; No Contravention 5.03 Governmental Authorization; Other Consents 5.04 Binding Effect 5.05 Financial Statements 5.06 Litigation 5.07 No Default 5.08 Ownership of Property 5.09 Environmental Compliance 5.10 Insurance 5.11 Taxes 5.12 ERISA Compliance 5.13 Subsidiaries; Equity Interests 5.14 Margin Regulations; Investment Company Act; 5.15 Disclosure 5.16 Compliance with Laws 5.17 Intellectual Property; Licenses, Etc 5.18 Security/Priority 5.19 Slot Utilization 5.20 Representations and Warranties as to Collateral 5.21 Indebtedness and Guaranteed Indebtedness 5.22 Deposit Accounts ARTICLE VI AFFIRMATIVE COVENANTS 6.01 Financial Statements 6.02 Certificates; Other Information 6.03 Notices 6.04 Payment of Obligations 6.05 Preservation of Existence, Etc 6.06 Maintenance of Properties 6.07 Maintenance of Insurance 6.08 Compliance with Laws 6.09 Books and Records 6.10 Inspection Rights 6.11 Use of Proceeds 6.12 Further Assurances 6.13 Compliance with Terms of Gate Leaseholds 6.14 Cash Management System; Controlled Accounts; Initial Drawing 6.15 FAA and DOT Matters; Citizenship 6.16 Slot Utilization 6.17 Gate Utilization 6.18 Cape Town Convention 6.19 Payment of Taxes ARTICLE VII NEGATIVE COVENANTS 7.01 Liens 7.02 Investments 7.03 Indebtedness 7.04 Guarantees and Other Liabilities 7.05 Fundamental Changes 7.06 Dispositions 7.07 Restricted Payments 7.08 Change in Nature of Business 7.09 Transactions with Affiliates 7.10 Use of Proceeds 7.11 Amendments of Organization Documents 7.12 Changes in Fiscal Year 7.13 Prepayments, Etc. of Indebtedness 7.14 Partnerships, Etc 7.15 Speculative Transactions 7.16 Formation of Subsidiaries 7.17 Change in Capital Structure 7.18 Repayments of Reimbursement Obligations 7.19 Amendments to Reimbursement Agreement 7.20 Sales and Leasebacks 7.21 Negative Pledge Clauses 7.22 Clauses Restricting Subsidiary Distributions ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES 8.01 Events of Default 8.02 Remedies upon Event of Default 8.03 Application of Funds ARTICLE IX ADMINISTRATIVE AGENT AND COLLATERAL AGENT 9.01 Appointment and Authorization of Administrative Agent and Collateral Agent 9.02 Delegation of Duties 9.03 Liability of Administrative Agent and Collateral Agent 9.04 Reliance by Administrative Agent and Collateral Agent 9.05 Notice of Default 9.06 Credit Decision; Disclosure of Information by Administrative Agent and Collateral Agent 9.07 Indemnification of Administrative Agent and the Collateral
